WALDEN, Judge,
dissenting.
I would grant the petition and prohibit the respondent from exercising jurisdiction over claims for sexual discrimination brought under Title VII of the Federal Civil Rights Act of 1964, under Long v. Dept. of Admin., Div. of Retirement, 428 So.2d 688 (Fla. 1st DCA 1983). See also Valenzuela v. Kraft, Inc., 739 F.2d 434 (9th Cir.1984); Dickinson v. Chrysler Corp., 456 F.Supp. 43 (E.D.Mich.1978); Fox v. Eaton Corp., 48 Ohio St.2d 236, 358 *555N.E.2d 536 (Ohio 1976); and Bowers v. Woodward & Lothrop, 280 A.2d 772 (D.C.1971).
In my opinion the respondent was obliged to follow Long v. Dept. of Admin., Div. of Retirement, supra, under the principles announced in State v. Hayes, 333 So.2d 51 (Fla. 4th DCA 1976).
Thus, I respectfully dissent.